Citation Nr: 9931901	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-09 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi (hereinafter RO).  


REMAND

The Board notes that the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) has held that when the VA has constructive knowledge 
of medical records generated by its agency, the VA is 
obligated to obtain any such pertinent treatment records.  
See Bell v. Derwinski, 2 Vet. App. 611, 612- 613 (1992).  In 
this regard, the Board notes that while VA outpatient 
treatment records dated in November 1997 and January 1998 
reference prior back surgery, which the veteran contends was 
performed at the VA medical center in Memphis, Tennessee in 
October 1997, the records from this procedure are not 
contained in the claims file.  These records are potentially 
"pertinent" to the veteran's claim to the extent that they 
describe the nature of a current back disability, claimed as 
spondylolisthesis, which the veteran contends is 
etiologically related to an injury sustained when he was 
struck by an armored personnel carrier during service.  The 
veteran has requested that these records be considered.  
Accordingly, the RO will be directed upon remand to ensure 
that the complete records from this treatment are obtained 
and associated with his claims file.  See Bell, 2 Vet. App. 
at 611, 612-613.  

There is no determination as to whether the claim is well 
grounded as this procedural development is needed.

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  The RO should obtain the complete 
clinical records from back surgery 
rendered at the VA medical center in 
Memphis, Tennessee in October 1997.  The 
veteran should be requested to assist in 
obtaining these records as necessary, and 
the claims file should contain 
documentation of the attempts made to 
obtain the records.  The veteran and his 
representative should also be informed of 
any negative results.  38 C.F.R. § 3.159 
(1999).
 
2.  The veteran should be informed that 
he has the right to submit additional 
evidence and argument on the matter the 
Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should specifically 
inform the veteran that the evidence most 
pertinent to his claim would be clinical 
evidence demonstrating a relationship 
between a current disability due to 
spondylolisthesis, or any other low back 
disability, and in-service symptomatology 
or pathology.  

3.  Following completion of the requested 
development, the RO should review the 
evidence and determine whether the 
veteran's claim may be granted.  If this 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
afforded an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the appellant until he is notified.  The Board does not 
intimate an opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


